Citation Nr: 1224987	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated approximately one week later in February 2005, the RO in North Little Rock, Arkansas notified the Veteran of the determination.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the North Little Rock RO.]  

In September 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development and asked that the Agency of Original Jurisdiction (AOJ) provide the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notice letter that included a discussion of the criteria for a TDIU claim.  The Board also asked that the AOJ contact the Veteran and (a) identify all sources of treatment for his low back problems, (b) obtain from him the appropriate release of information forms, and (c) secure copies of any private medical records issued by the identified treatment providers, as well as any records of low back treatment that the Veteran may have received at the VA Medical Center (VAMC) in Little Rock, Arkansas since October 2004.  In addition, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the effect of his service-connected low back disability on his employability.  

Little Rock VAMC treatment records dated from September 2005 to April 2012 have since been obtained and associated with the Veteran's claims file or scanned within the Virtual VA system.  The Appeals Management Center (AMC) scheduled the Veteran for VA examinations in connection to his claim in December 2010, February 2012, and April 2012.  However, the Veteran either cancelled, or failed to report to any of, the scheduled examinations and did not provide good cause as to his failure to report.  However, regardless of the Veteran's failure to report to his examinations, the Board notes that the September 2010 notice letter issued by the AMC did not include a discussion of all the criteria necessary to substantiate a claim for TDIU.  As such, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, for the reasons set forth below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

In the current appeal, the Veteran asserts that he is unable to obtain or maintain substantially gainful employment due to the severity of his service-connected low back disability.  Service connection is in effect for chronic low back pain, rated as 60 percent disabling.  The Veteran has no other service-connected disabilities.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion as to the effect, if any, of the Veteran's service connected disability on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As previously discussed in the Introduction, pursuant to the September 2010 Remand, the Board instructed the AOJ to schedule the Veteran for a VA examination specifically to determine whether his service-connected low back disability affects or prevents him from obtaining or maintaining substantially gainful employment.  The AMC attempted to schedule the Veteran for a VA examination in December 2010.  Indeed, a November 2010 letter sent to the Veteran's address of record notified him as to the date, time and location of his scheduled examination.  As previously noted, the Veteran failed to report for this examination.  In the February 2012 deferred rating decision, the rating specialist acknowledged the Veteran's failure to appear at his VA examination but requested that VA give the Veteran the benefit of the doubt, and make one more attempt to schedule him for a VA general medical examination in connection to his TDIU claim.  The rating specialist specifically asked that VA call the Veteran, in addition to sending him a letter, to ensure that he reports to his examination, and understands the consequences of his failure to report.  

In response to the deferred rating decision, the AMC attempted to schedule the Veteran for several additional VA examinations.  Indeed, the computerized Compensation and Pension Inquiry forms indicate that requests to schedule the Veteran for a VA examination in connection to his claim were initiated in February 2012 and April 2012.  A letter dated in February 2012 alerted the Veteran that the AMC had asked the VA medical facility closest to him to schedule him for an examination in connection to his claim.  The letter further discussed the consequences of the Veteran's failure to report to his examination without good cause.  Another letter dated in April 2012 alerted the Veteran as to the date, time and location of his scheduled appointment.  It appears that the Veteran cancelled one of his scheduled appointments and failed to appear at the other appointment.  

The Board acknowledges the attempts made to schedule the Veteran for VA examinations in connection to his claim.  However, it does not appear that the AMC/RO attempted to contact him via telephone as requested in the February 2012 deferred rating decision.  Indeed, the record is clear for any report of contact slips documenting any attempts made to contact the Veteran by telephone.  A November 2010 letter issued by the Under Secretary for Health cited to Veterans Health Administration (VHA) Directive 2010-027 which discusses the required need for VHA to create appointments that meet a patient's needs with no undue waits or delays.  According to the November 2010 letter, in order to accommodate veterans, VHA Directive 2010-027 requests that schedulers include contacting a veteran by telephone as part of scheduling Compensation and Pension examination appointments.  The letter further reads that, pursuant to this directive, schedulers must "make a minimum of one telephone encounter with the Veteran" which "includes leaving a voice mail message."  The letter explains that "[t]elephone contact with the veterans provides them with the opportunity to be included in the scheduling process of their examination appointments, thus making it likely they will attend their scheduled appointments."  

In light of VHA Directive 2010-027 and the February 2012 deferred rating decision, and in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the Board finds that a remand is necessary to schedule the Veteran for another examination in connection to his TDIU claim.  In addition to sending the Veteran a letter apprising him of the time, date, and location of his VA examination and of the consequences of his failure to report to his examination, the AMC/RO should also contact the Veteran by telephone to notify him of the same.  

Furthermore, while the August 2004 and September 2010 letters notified the Veteran of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a), as well as how VA determines disability ratings and effective dates, these letters did not provide him with notice of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(b).  For these reasons, on remand, the AMC/RO should provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective VCAA notice letter which provides proper and complete notice regarding his claim for a TDIU.  The letter must include notice of the criteria necessary to substantiate a claim for TDIU on a schedular basis [pursuant to 38 C.F.R. § 4.16(a)] and on an extraschedular basis [pursuant to 38 C.F.R. § 4.16(b)].  

2. Then, schedule the Veteran for an appropriate VA examination, preferably at the Community-Based Outpatient Clinic in Mena, Arkansas if feasible, to determine the effect of his service-connected chronic low back pain on his employability.  In addition to sending the Veteran a letter, the AMC/RO should also make a minimum of one telephone call to the Veteran which includes leaving him a voice mail message notifying him as to the date, time, and location of his scheduled examination.  Any attempts to contact the Veteran by telephone should be documented and associated with the record.  

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should then comment on the effect of the Veteran's service-connected chronic low back pain on his ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, this service-connected disability is of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from his service-connected low back disability.  

A clear rationale for all opinions, as well as a discussion of the facts and medical principles involved, would be helpful and of considerable assistance to the Board.  

3. After the above development has been completed, review all the evidence of record and adjudicate the issue of entitlement to a TDIU.  If this issue remains denied, provide the Veteran and representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


